     Case 6:21-cv-00162-ADA-JCM Document 110 Filed 05/25/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS

 JENNILYN SALINAS, et al.,                      :
                                                :   Case No. 6:21-cv-00162
          Plaintiffs,                           :
                                                :   JUDGE ALAN D. ALBRIGHT
              v.                                :
                                                :   MAG. JUDGE JEFFREY MANSKE
 NANCY PELOSI, et al,                           :
                                                :
         Defendants.                            :


                 DEFENDANT OHIO GOVERNOR MIKE DEWINE’S
               UNOPPOSED MOTION FOR LEAVE TO FILE INSTANTER

       Defendant Ohio Governor Mike DeWine moves this Court for leave to file his Motion to

Dismiss (Doc. 88), filed May 21, 2021, instanter pursuant to Federal Rule of Civil Procedure

6(b)(1)(B). As required by Local Rule CV-7, Governor DeWine’s counsel Caitlyn Nestleroth

Johnson conferred via telephone with Plaintiffs’ counsel Paul M. Davis this morning, and he does

not oppose this Motion or the relief requested. A memorandum in support is attached.

                                            Respectfully submitted,
                                            DAVE YOST
                                            Ohio Attorney General
                                            /s/ W. Travis Garrison
                                            W. TRAVIS GARRISON (0076757)
                                            CAITLYN NESTLEROTH JOHNSON* (0087724)
                                            ANDREW D. MCCARTNEY* (0099853)
                                                *Admitted pro hac vice
                                            Assistant Attorneys General
                                            Ohio Attorney General’s Office
                                            30 E. Broad Street, 14th Floor
                                            Columbus, Ohio 43215
                                            Tel: 614-752-4730 | Fax: 614-728-1172
                                            Travis.Garrison@OhioAGO.gov
                                            Caitlyn.Johnson@OhioAGO.gov
                                            Andrew.McCartney@OhioAGO.gov
                                            Counsel for the Ohio Defendants
      Case 6:21-cv-00162-ADA-JCM Document 110 Filed 05/25/21 Page 2 of 4




                                MEMORANDUM IN SUPPORT

       Defendant Ohio Governor DeWine received a copy of Plaintiffs’ Amended Complaint in

his office via certified mail on April 30, 2021. See Exhibit A. Accordingly, Governor DeWine

calculated his answer deadline pursuant to Fed. R. Civ. P. 12(a)(1)(A) as May 21, 2021—21 days

later. Governor DeWine filed his Motion to Dismiss (Doc. 88) on that date. 1 On May 24, 2021,

after Governor DeWine’s answer deadline, Plaintiffs filed proof of service with the Court

indicating that Governor DeWine’s certified mail was actually signed for in the mailroom one day

earlier, on April 29, thus making his answer deadline May 20 rather than May 21. See Doc. No.

103 at 19–20.

       Courts have “broad discretion” to extend filing deadlines under Fed. R. Civ. P. 6(b). Hetzel

v. Bethlehem Steel Corp., 50 F.3d 360, 367 (5th Cir. 1995). A court may, for good cause, extend

the time to perform an act “on motion made after the time has expired if the party failed to act

because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). To determine whether neglect was

“excusable,” a court should consider the following: “(1) ‘the possibility of prejudice to the other

parties,’ (2) ‘the length of the applicant’s delay and its impact on the proceeding,’ (3) ‘the reason

for the delay and whether it was within the control of the movant,’ and (4) ‘whether the movant

has acted in good faith.’” Salts v. Epps, 676 F.3d 468, 474 (5th Cir. 2012) (quoting Charles Alan

Wright et al., Federal Practice & Procedure § 1165).

       All of these factors strongly favor finding excusable neglect in this instance and allowing

Governor DeWine to file his Motion to Dismiss (Doc. 88) instanter. The resulting single-day

delay is minor and will not prejudice Plaintiffs, as this case is still in its infancy and many other


1
 While Defendant Ohio Secretary of State Frank LaRose was also a party to the Motion to Dismiss,
the docket does not reflect service of summons on him yet, and he does not believe he was served
with a copy of Plaintiffs’ Amended Complaint before April 30, 2021. Therefore, he is not a party
to this Motion.
                                                     2
     Case 6:21-cv-00162-ADA-JCM Document 110 Filed 05/25/21 Page 3 of 4




Defendants’ answers are not due until July. Moreover, Plaintiffs’ proof of service was filed only

yesterday, and Governor DeWine acted in good faith in filing his Motion to Dismiss last week,

after calculating the due date for that Motion based on what appeared to be an April 30 date of

service. Additionally, upon the filing of Plaintiffs’ proof of service, Governor DeWine’s counsel

promptly conferred with Plaintiffs’ counsel and prepared this Motion to remedy the deficiency.

       For the above reasons, Defendant Ohio Governor Mike DeWine respectfully requests that

the Court grant this Motion for Leave to File Instanter and accept his already-filed Motion to

Dismiss (Doc. 88) as timely filed on May 21, 2021. 2

                                            Respectfully submitted,

                                            DAVE YOST
                                            Ohio Attorney General

                                            /s/ W. Travis Garrison
                                            W. TRAVIS GARRISON (0076757)
                                            CAITLYN NESTLEROTH JOHNSON* (0087724)
                                            ANDREW D. MCCARTNEY* (0099853)
                                                *Admitted pro hac vice
                                            Assistant Attorneys General
                                            Ohio Attorney General’s Office
                                            30 E. Broad Street, 14th Floor
                                            Columbus, Ohio 43215
                                            Tel: 614-752-4730 | Fax: 614-728-1172
                                            Travis.Garrison@OhioAGO.gov
                                            Caitlyn.Johnson@OhioAGO.gov
                                            Andrew.McCartney@OhioAGO.gov

                                            Counsel for the Ohio Defendants




2
 As Governor DeWine already filed his Motion to Dismiss with the Court, he is not attaching
another copy to this Motion.
                                                   3
      Case 6:21-cv-00162-ADA-JCM Document 110 Filed 05/25/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 25, 2021, the foregoing was filed with the Court. Notice of

this filing will be sent by operation of the Court’s electronic filing system to all parties for whom

counsel has entered an appearance. Parties may access this filing through the Court’s system.

                                              /s/ W. Travis Garrison
                                              W. TRAVIS GARRISON (0076757)
                                              Senior Assistant Attorney General




                                                     4
